Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Drawings: The Amendment to the drawings has fixed all previous objections.
Specification: The Amendments to the specification has fixed the previous informalities, the objections are withdrawn  
Claims: The amendment to claim 12 has fixed the previous objection, thus it is no longer objected to.
Response to Arguments
Applicant’s arguments with respect to claim 9 and 16 have been considered but are moot because they are directed toward newly added limitations that were not previously presented in prosecution.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Regarding Claim 9, Harada teaches “A method for determining a pose of a vehicle that is driving in an at least partially automated manner, using different landmark types”( (Abstract: “An example method includes identifying one or more geographic features based on information received from one or more sensors disposed on a vehicle as the vehicle traverses a route and associating one of a horizontal space and a vertical space with each of the one or more geographic features” gives at least one detection algorithm, Para [0002] “Matches made during the map comparison in order to localize the vehicle position can be weighted, at least in part, based on the space association of the relevant geographic feature being compared in order to account for a variety of environmental conditions that may affect the matching process. These environmental conditions can include, for example, weather conditions and road construction.” Gives a function of environmental influences for processing landmark data.))” performing a relevance assessment including an assessment of environmental influences”(“ [0036] In the example case where the vehicle 200 is able to identify rainy conditions, for example, based on input from a rain sensor, an indication that the windshield wipers are operating, or external weather reports available to the computing device 100, the vehicle position optimizer 122 can lower the weight given to a comparison made between horizontal space features such as lane markings and increase the weight given to a comparison made between vertical space features such as signs and poles.” Here is an assessment of environmental influences (i.e detection of local weather conditions), and the the raising/lowering of feature weights is the relevance assessment)”determining a quality of the different landmark types”([0036] “, the vehicle position optimizer 122 can lower the weight given to a comparison made between horizontal space features such as lane markings and increase the weight given to a comparison made between vertical space features such as signs and poles.” Here is determining the quality (high weight/low weight) of different landmark types (horizontal space features and vertical space features)”supplying the relevance assessment to a control module,”(Harada figure 1 below clearly shows a control module linked with sensor data and relevance assessments)” “processing, via a vehicle control system, landmark data of the detected landmark types with at least two detection algorithms to determine the pose of the vehicle:”(Harada Claim 1, “ associate one of a horizontal space and a vertical space with each of the one or more geographic features; compare the one or more geographic features to a geographic feature map; and generate a localized vehicle position based on the comparison between the one or more geographic features and the geographic feature map;” )” selecting [[the]] at least one of the detection algorithms; and using the selected detection algorithm for processing the landmark data of certain landmark types as a function of environmental influences”([0002] “Matches made during the map comparison in order to localize the vehicle position can be weighted, at least in part, based on the space association of the relevant geographic feature being compared in order to account for a variety of environmental conditions that may affect the matching process. These environmental conditions can include, for example, weather conditions and road construction.” Processing of landmark data (vertical/horizontal spaces) is dones as a function of environmental influences (weather) )”

    PNG
    media_image1.png
    373
    489
    media_image1.png
    Greyscale

	However Harada does not provide explicit teachings for the switching of the type of detector used based on environmental influences, instead Harada modifies the weights of received data from the detectors. And teaches how weather/environmental influences affect the landmarks themselves instead of how it affects different detectors. Additionally Harada does not explicitly provide for a control action of the vehicle beyond the localization. 
	Bergholz et al, provides teachings for the use of different detector (sensors) as a function of weather/different types of sensors being affected by weather. Column 5, line 1-4; “(3) The advantage of radar as compared to optical sensing equipment is that radar retains its performance capability even under adverse weather conditions such as fog, snow, rain and dust.” And column 9, line 30; “(26) In addition, the object recognition unit 36 analyzes the sensor information according to how much traffic-free area exists around the vehicle even beyond the current vehicle position. This information is particularly important for the execution of any necessary avoidance maneuvers. The principle mode of procedure in the analysis of sensor information in this context is known to the expert, for example from ADR (Automatic Distance Regulation) systems. An additional factor here is that the various sensor information from the different sensors such as the radar sensor 1 and the laser scanner sensors 2 and 3 must be weighted or reconciled with one another as a function of weather conditions. The object recognition unit 36 supplies to a vehicle control unit 35 the calculated traffic-free area, the detected, tracked and classified objects with their condition vectors, i.e. location, relative velocity, etc., as well as the prevailing weather conditions.” And also for actuation of vehicle control system. “(“The vehicle control unit 35 then generates from all the supplied information a real control vector which is transmitted to a vehicle actuator control unit 39 for the vehicle actuators 21-24 “ ) 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the application, to modify the environmental weighting system of Harada et al to include the weighing (switching) of the detectors themselves as a function of environmental influence, as taught in Bergholz. Thus teachings “for a detector switchover via switches, a decision as to which detectors are to be used for detecting allocated ones of the different landmark types:” of claim 9, and to make use of the actuation controls of Bergholz teachings “wherein if at least one of the detectors is activated, then an environment model is ascertained, so that a function is provided after a situation analysis, by which an action for “In this arrangement, various sensors which are conventional in motor vehicles are synergistically used together so that the array of sensors can, in the broadest sense, reliably detect and appropriately react to all surrounding objects and/or obstacles under all weather conditions and in a wide variety of traffic situations, including operation on roads. This also makes it possible to use an autonomous vehicle in traffic on public roads or in other complex environments.” Thus modified Harada would read on all aspects of claim 9.
Regarding Claim 10, Harada teaches “Influences include at least one of weather, traffic, visibility, light conditions, wetness” (Para [0002] ‘Matches made during the map comparison in order to localize the vehicle position can be weighted, at least in part, based on the space association of the relevant geographic feature being compared in order to account for a variety of environmental conditions that may affect the matching process. These environmental conditions can include, for example, weather conditions and road construction.”)
	Regarding Claim 11, Harada teaches “Detecting environmental influences with aid of sensors on the vehicle and transmitting the data to vehicle control system” (Para [0003] “the one or more processors are configured to execute instructions stored in the memory to identify one or more geographic features based on information received from the one or more sensors as the vehicle traverses a route and associate one of a horizontal space and a vertical space with each of the one or more geographic features.”)
	Regarding Claim 12, Harada teaches “ Each landmark type has a dedicated algorithm “ ([0023] The example route portion in FIG. 3 also includes various geographic features that can be associated by the feature analyzer 120 with a vertical space, that is, geographic features that extend above the ground plane in the environment surrounding the vehicle 200. Examples of geographic features that can be associated with a vertical space include signs, poles, buildings, and trees. In FIG. 3, street sign 320 and street sign 322 are located adjacent to lane 300 and lane 306, respectively. Additionally, lamp pole 324 and lamp pole 326 are located adjacent to street sign 320 and street sign 322, respectively. Each of the geographic features, including the lane markings, lane edge features, signs, and poles shown in the example route portion in FIG. 3, were first identified by the feature detector 118 after data related to each of these geographic features was captured by one or more of the various sensors 116 as described above in regards to FIG. 2.” The vertical space association here qualifies as a dedicated algorithm based on type of landmark);  and “one of the detection algorithm and a number of detection algorithms supplying a greatest information content as a function of the environmental influences is activated by the vehicle control system.” ([0035] “In addition to using the direct comparison between geographic features captured during a vehicle's current travel along a route to geographic features associated with a geographic feature map, operation 506 can include applying weights to the geographic feature comparison based at least in part on the space association for the geographic features. Using weights based at least in part on the space association allows the comparison to account for various environmental conditions that can adversely affect the match to be made between a currently captured geographic feature and one stored in a geographic feature map. For example, rainy and snowy conditions can obscure horizontal space geographic features such as lane markings, but may not affect other horizontal space geographic features, such as curbs. Further, vertical space features such as signs or poles would not usually be obscured by rainy or snowy weather conditions.” Here teaches the activation of an algorithm to provide the more information as a function of environmental influences, in this case using the vertical space algorithm to provide better information in inclement weather.)
	Regarding Claim 13, Harada teaches “Autonomously training to use landmark types as a function of environmental influences” ([0036] “In the example case where the vehicle 200 is able to identify rainy conditions, for example, based on input from a rain sensor, an indication that the windshield wipers are operating, or external weather reports available to the computing device 100, the vehicle position optimizer 122 can lower the weight given to a comparison made between horizontal space features such as lane markings and increase the weight given to a comparison made between vertical space features such as signs and poles. Similarly, if the vehicle 200 is operating in snowy conditions, the vehicle position optimizer 122 can make a comparison to the geographic feature map 400 using only certain types of horizontal space features, such as curbs 316, 318, in addition to vertical space features, such as street signs 320, 322 and lamp poles 324, 326, completely ignoring any horizontal space lane markings in making the comparison since these features could be completely obscured by snow. If additional horizontal space features, such as curbs 316, 318, are also obscured by snow, the vehicle position optimizer 122 can also ignore these geographic features in making the comparison to the geographic feature map 400.” Here teaches that position optimizer 122 changes the weighting (i.e autonomously trains) of horizontal space features in comparison to vertical space features as a function of weather. Applicant’s claim language does not give any limitations pertaining to either the level of autonomous training or any specific methods thereof, therefore autonomous training is given a plain meaning of improvement without human/manual input.)
	Regarding Claim 14, Harada teaches “wherein the selecting of the detection algorithm for processing the landmark data of certain landmark types is additionally carried out as a function of a localization scenario.” ([0039] “at operation 508, a localized vehicle position can be generated based on the weighted comparison of the currently captured geographic features to the geographic features present within the geographic feature map. Generating the localized vehicle position can include applying various filtering methods using the vehicle position optimizer 122. In one example, particle filtering can be used to refine the currently captured geographic features before making the comparison to the geographic features present in the geographic feature map and generating the localized vehicle position based on the comparison. Generating the localized vehicle position can also include an assumption that the current localized vehicle position is proximate to a recently calculated localized vehicle position, that is, the process 500 is iterative in its update. After operation 508, the process 500 ends.” Here a localized vehicle position is generated with different filters, i.e. localization scenarios)
	Regarding Claim 15, Harada teaches “The method as recited in claim 9, wherein, while determining the pose of the vehicle, the vehicle control system at least one of: switches ([0031] “At operation 502, one or more geographic features are identified based on information received from the one or more sensors 116 as the vehicle 200 traverses a route. As described above, the feature detector 118 can receive data from the one or more sensors 116 and the feature analyzer 120 can identify various geographic features based on groupings of intensity values or associations with shapes or spaces. For example, while the vehicle 200 is traveling along a portion of a previously mapped route as shown in FIG. 3, the sensors 116 can capture intensity returns, images, or other data that can be processed by the feature detector 118 and/or feature analyzer 120 in order to identify the following geographic features: center lines 308, 310, edge lines 312, 314, curbs 316, 318, street signs 320, 322, and lamp poles 324, 326. In some examples, the geographic features are associated with intensity values. In other examples, the geographic features are associated with shapes, the shapes including lines, planes, and cylinders. In other examples, the geographic features are identified by their geophysical location.” Here are three different algorithms which can be switched between or use or not used.)
Regarding Claim 16, as claim 16 appears to be claim 9 but directed an apparatus instead of a method, but performing the same functions/elements as claim 9. Please see Claim 9’s rejection. Harada provides for a “vehicle control system” as seen in the abstract Abstract “A system, device, and methods for autonomous navigation using geographic feature-based localization.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Fri 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661